Citation Nr: 9913074	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  97-23 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for numbness of the 
feet, currently diagnosed as neuropathy.

2.  Entitlement to service connection for residuals of a 
gunshot wound of the mouth and lower jaw, to include missing 
teeth.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

B. P. Tierney, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1970.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
dated in June 1997.  That decision denied the veteran's 
claims of entitlement to service connection for numbness of 
the feet, residuals of a gunshot wound to the mouth and lower 
jaw.  It also denied the veteran's claim to reopen a 
previously denied claim of entitlement to service connection 
for typhus.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

The veteran was afforded a hearing before the undersigned at 
the RO in February 1999.  At the hearing, the veteran 
withdrew his appeal as to the issue of whether new and 
material evidence had been submitted sufficient to reopen the 
previously denied claim of entitlement to service connection 
for typhus.  Thus, that issue is not before the Board. 38 
C.F.R. § 20.204 (1998) (a claimant may withdraw his 
substantive appeal at any time prior to the issuance of the 
Board decision).


FINDINGS OF FACT

1.  The veteran's neuropathy of the feet is the result of 
immersion foot incurred during active service.

2.  The veteran's teeth, numbers 23 and 24, were lost as a 
result of a gunshot wound experienced while on active 
service.

CONCLUSIONS OF LAW

1.  The veteran currently has numbness of the feet as a 
residual of immersion foot, which was incurred during active 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (1998).

2.  Residuals of a gunshot wound of the mouth and lower jaw, 
namely loss of  teeth numbers 23 and 24, were incurred in 
service.  38 U.S.C.A §§ 1110, 5107(b), 1712 (West 1991); 38 
C.F.R. §§ 3.102, 3.381, 17.161(c) (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Numbness of the Feet

At the outset, the Board finds that the veteran's claim is 
well grounded, or plausible.  38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  In the first 
instance the veteran is competent to relate that his feet 
were constantly wet for long periods of time during his 
period of service in Vietnam.  In addition, the veteran has 
been found to have neuropathy in his feet, thus he has 
competent medical evidence of a current disability.  This 
disability has been etiologically connected to the conditions 
the veteran endured during his service in Vietnam by a 
competent medical professional.  

This opinion provides the requisite evidence of a nexus 
between the veteran's current disability and his period of 
active service to make the veteran's claim plausible.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Velez v. 
West, 11 Vet. App. 148 (1998).  In addition, the veteran has 
submitted training materials prepared by a VA physician 
explaining the relationship between long term immersion of 
extremities in water and disability similar to that diagnosed 
in the veteran's feet.  This treatise evidence standing alone 
discusses generic relationships with a degree of certainty 
such that, under the facts of this case, there is at least 
plausible causality based upon objective facts.  Wallin v. 
West, 11 Vet. App. 509 (1998)

The Department of Veterans Affairs (VA) therefore has a duty 
to assist the veteran in the development of facts pertinent 
to his claim.  Id.  The Board finds that the duty to assist 
the veteran, as mandated by Section 5107(a), has been 
satisfied.

Since the veteran has presented evidence of a well-grounded 
claim, the Board must address whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  Service connection may also be granted 
for disease that is diagnosed after discharge from military 
service, when all of the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998); Cosman v. Principi, 3 Vet.App. 303, 305 (1992).

Review of the veteran's service medical records reveals no 
evidence of complaint, treatment, or findings relevant to the 
veteran's feet.  Review of post service medical records 
indicates that the veteran has intermittently complained of 
numbness in his feet for several years.  He noted on his 
original claim of service connection that he had skin lesions 
on his feet and ankles.

A May 1983 VA examiner diagnosed dermatitis involving the 
medial aspect of both ankles with brownish skin 
discoloration, etiology unknown.  A private dermatology 
examiner also examined the veteran's feet in May 1983.  The 
veteran reported that he had had ulcers on his legs yearly 
since 1970.  The dermatologist noted that there were atrophic 
scars over the medial ankles, and hyperpigmentation.  The 
dermatologist felt that the veteran could have atrophy 
blanche, though all characteristics of the problem were not 
present.  There was no evidence of stasis dermatitis seen.

The veteran testified at his hearing before the Board in 
February 1999 that he was an infantryman in Vietnam.  He was 
in Vietnam for a year.  During the rainy season he was 
constantly walking through some kind of mud or water.  He 
reported that he had clothes rot off in a period of two 
weeks.  He reported that his feet were always wet in his 
boots.  He also reported that he started having lesions on 
his ankles.  His feet were dry and they "broke out."  He 
went to a doctor and was prescribed cortisone.  He reported 
that he began to have numbness in the latter part of the 
1970's, beginning as tingling, and in the past five years, 
progressing to complete numbness in his feet.  He reported 
that he had tinea pedis on feet and his toes were discolored 
and were brittle.

The veteran submitted material produced by VA, including the 
recently revised rating criteria for evaluation of cold 
injuries, Cold Injury Protocol Examination work sheets, VHA 
Information Letter (IL 10-96-030) Recommendations for the 
Care and Examination of Veterans with Late Effects of Cold 
Injuries, and Excerpts from the VA Adjudication Manual, M21-
1, Part VI, Para. 11.20.  

The veteran submitted a letter, dated in April 1999, from Dr. 
R.H., a neurologist who had been treating the veteran since 
December 1997.  He noted that he reviewed the VA materials 
and the veteran's test results, including EMG/nerve 
conduction studies performed by VA.  These showed evidence 
for an axonal motor and sensory neuropathy.  The doctor noted 
that after reviewing the materials, he felt the veteran's 
neuropathy was secondary to a cold injury from recurrent 
immersions in water while he was in the Vietnam War.  

There is no competent evidence to contradict Dr. R.H.'s 
opinion that the veteran currently has numbness of the feet 
as a residual of immersion in cold water during service.  The 
Board finds therefore that the evidence is in favor of the 
grant of service connection for numbness of the feet, 
currently diagnosed as neuropathy.

II.  Service connection for residuals of a gunshot wound

The initial question before the Board with respect to this 
issue is whether the veteran has submitted a well-grounded 
claim as required by 38 U.S.C.A. § 5107.  The U.S. Court of 
Veterans Appeals (Court) has held that a well-grounded claim 
is one which is plausible, i.e., meritorious on its own or 
capable of substantiation.  In this case, the veteran asserts 
that he lost teeth numbers 23 and 24 as the result of a 
gunshot wound to his lower jaw.  The Court has held that a 
veteran is competent to relate a sequence of events that 
resulted in a physically observable injury.  See Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994) (finding a claim well 
grounded where layperson testified as to an event resulting 
in a "physically observable injury"); see also Falzone v. 
Brown, 8 Vet. App. 398 (1995).  Therefore, on the basis of 
the veteran's statements, as well as service medical records 
indicating treatment for a laceration to the lower lip as the 
result of a gunshot wound, and private treatment records 
indicating the loss of his teeth shortly after service, the 
Board has found that the veteran's claim is well grounded.  
The Board is also satisfied that all relevant facts have been 
properly developed with respect to his claim, and that no 
further assistance to the veteran is required in order to 
comply with the VA duty to assist him in developing his 
claim.  38 U.S.C.A. § 5107(a).

Service connection will be granted for a dental disease or 
injury of individual teeth and the investing tissue, shown by 
the evidence to have been incurred in or aggravated by 
service.  38 C.F.R. § 3.381(a) (1998).  Additionally, 
principles relating to the establishment of service 
connection for dental disease and injuries by reason of their 
relationship to other associated service-connected diseases 
or injuries will be observed.  38 C.F.R. § 3.381(c) (1998).

For dental conditions, each missing or defective tooth and 
each disease of the investing tissues will be considered 
separately in determining service connection.  38 C.F.R. § 
3.381(a).

Review of the veteran's claims folder reveals that he was 
treated by medical personnel for a laceration to his lip at 
the end of October 1969.  He received five stitches and was 
seen over the course of several days in follow-up.  Review of 
the treatment records is completely negative for any 
indication of dental trauma.

The only record of dental treatment contained in the 
veteran's service medical records is a notation dated August 
13, 1970, regarding tooth number30 reading "PE excaurate 
ZNOE (Clean)."  The diagrams of teeth, which would normally 
show restorations and treatment completed during service and 
subsequent diseases and abnormalities were not filled out.

The veteran submitted several blown-up color photographs that 
depict the veteran with a bandage on his chin.  One 
photograph shows the veteran dressed in fatigues with a gap 
in his teeth in the approximate location of teeth numbers 23 
and 24.

The veteran has also submitted photocopies of two letters, 
dated in November 1969.  The letters, written to the 
veteran's parents recount the circumstances of the gunshot 
wound to the mouth.  The first, dated November 1, indicated 
the bullet split his lip and knocked out three teeth.  The 
second, dated November 12, notes that eating is difficult 
with the teeth missing.

The veteran has submitted a statement from M.H., a doctor who 
reported treating the veteran in May 1971.  The form, dated 
in May 1971, contains a history that the veteran was "shot 
in mouth overseas."  The veteran was reported to have two 
teeth missing and was in need of a partial bridge.

The veteran was examined by VA in May 1983.  He reported that 
a bullet went laterally across his mouth, lacerated his lower 
lip, and took out two of his anterior lower teeth.  The 
examiner did not note any physical examination of the 
veteran's mouth.

A VA examination report dated in October 1983, notes a 
history of the veteran being hit with a rifle bullet in the 
lower lip with some destruction of lower teeth.

Records of private dental treatment were submitted by the 
veteran dated from 1987 to 1998.  These records indicate that 
teeth numbers 23 and 24 were missing.  The records are 
largely illegible; however, it does not appear that any 
treatment was directed to those locations during the period 
covered by the treatment records.

The veteran was examined by VA in September 1996.  The 
examiner noted that the veteran was shot in the mouth.  His 
lower lip was split and teeth were loosened and knocked out.  
He had repairs done.  He was noted to be missing one incisor 
on the right side.

The veteran testified before the Board in February 1999.  He 
reported that the bullet hit him and "blew one teeth out - 
the one tooth out and then it broke one of them off, and I 
was taken up to the aid station, closest one by, and where 
they put seven stitches in my lip.  The next day, I went to 
the dentist at...(inaudible) and he drilled the nerve out of 
the other broken off tooth...."  The veteran reported that 
since that time his teeth had grown together, so that it 
appeared one wider tooth was missing.  He reported that he 
had the same bridge since 1973.  The dentist who treated him 
after service had since died and his records were 
unavailable.

Analysis

The evidence shows that the veteran lost teeth numbers 23 and 
24.  The veteran is competent to report a gunshot wound and 
to observe that the wound resulted in the loss of teeth.  
Such a history is consistent with the circumstances of his 
wartime service in Vietnam.  See 38 U.S.C.A. § 1154 (West 
1991).  The statement from Dr. M.H., shortly after service, 
supports the veteran's history.  The veteran has also been 
consistent in reporting a history of gunshot wound and tooth 
loss in service.  

While some doubt is cast on the veteran's history by the lack 
of any service medical record of the claimed injury, the 
Board finds that this negative evidence is outweighed by the 
remainder of the evidence, which is in favor of the veteran's 
claim.  Therefore the Board finds that the evidence is in 
favor of the grant of service connection for residuals of a 
gunshot wound of the mouth and lower jaw, namely the loss of 
teeth 23 and 24.


ORDER

The claim of service connection for numbness of the feet, 
currently diagnosed as neuropathy is granted.

Service connection for residuals of a gunshot wound of the 
mouth and lower jaw, namely missing teeth 23 and 24, is 
granted.





		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

